Citation Nr: 1700566	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  04-42 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a bilateral ankle disability, including as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a low back disability, including as secondary to service-connected bilateral pes planus.

5.  Entitlement to compensation under 38 C.F.R. § 1151 for left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers, and post-operative hematoma.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The April 2004 rating decision found that new and material evidence had not been received to reopen the claim for service connection for bilateral foot disorders, and denied service connection for bilateral knee and hip disorders and a low back disorder.  In an August 2008 decision, the Board found that new and material evidence to reopen the claim for service connection for a bilateral foot disability had been received, and remanded the remaining issues for de novo review by the RO and further development.  In an August 2010 decision, the Board granted service connection for bilateral pes planus and remanded the remaining issues for additional consideration of secondary service connection and for additional development.  The Board again remanded these issues in February 2012.  The Board most-recently remanded the case in January 2016 in order to provide the Veteran with a hearing before the Board.

In a July 2016 rating decision, the RO denied the Veteran's claims for a disability rating in excess of 10 percent for bilateral pes planus, and for an earlier effective date for the award of service connection, including on the basis of clear and unmistakable error (CUE).  The Veteran submitted a Notice of Disagreement, and the RO issued a Statement of the Case regarding these issues in August 2016.  The Veteran has not yet perfected the appeals of these issues to the Board, and they are therefore not before the Board at this time.

A hearing was held in August 2016, by means of video conferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay in this case, further development is found necessary.

As an initial matter, the record reflects that the Veteran has filed for, and may be in receipt of, disability benefits from the Social Security Administration (SSA).  A March 1995 letter from an attorney indicates that they were retained to assist the Veteran with his Social Security Disability claim.  An October 2001 VA treatment record also states that the Veteran had been "on disability" since 1994, although it is unclear whether this pertains to disability benefits from SSA as opposed to benefits paid via his former employer, a railroad company.  The Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the AOJ should take any necessary steps to ensure that the Veteran's complete SSA records are procured and included in the claims file.  

The Veteran has been provided with VA examinations and medical opinions which largely attribute his joint disabilities to advanced age and obesity.  The Veteran contends, however, that his arthritis began long before he turned 55, and he previously submitted a statement in October 1979 indicating that he had been to see doctors at his previous employer's dispensary for leg and foot trouble.  Although the record contains a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, it does not appear that any attempts have been made to procure records pertaining to the Veteran's July 1978 disability settlement with the railroad or private treatment obtained during such employment.  As the VA opinions of record place significant emphasis on the role of aging as it pertains to the Veteran's ankle, knee, hip, and low back disabilities, such records from when the Veteran was in his twenties and thirties may be of particular import to the Veteran's claim.  On remand, the AOJ should take action to request such records and associate them with the claims file, obtaining any necessary assistance/authorization from the Veteran.

At the August 2016 Board hearing, the Veteran's representative asserted that the Veteran's pes planus has resulted in mechanical dysfunction/misalignment that has negatively affected the Veteran's gait and caused or worsened his ankle, knee, hip, and back disorders.  While the majority of the Veteran's treatment records do not document foot deformities, a March 2004 VA podiatry note documented structural deformities of the feet involving decreased medial longitudinal arch, bilaterally.  The podiatry record noted the Veteran's complaints of having sore feet all of the time, with his custom-molded shoes (CMS) wearing out excessively on the outside of the heel, and having ankle, knee, and hip pain when he wore the CMS.  The podiatrist assessed peripheral neuropathy, mostly secondary to a combination of tarsal tunnel syndrome and radiculopathy.  The Veteran also previously received a diagnosis of Achilles tendinitis, recurrent, in March 1987, after having undergone surgery on the left Achilles tendon in 1985.  At the Board hearing, the Veteran voiced concern with the brevity of his VA examination.  On remand, the Board finds that the Veteran should be provided with an additional, more in-depth VA examination pertaining to his ankles, knees, hips, and low back, which also assesses the severity of the Veteran's pes planus and any impact it currently has, or has previously had, on the Veteran's gait and stance.  The examiner should directly address the Veteran's contentions regarding the above.

Review of the file additionally indicates that relevant VA treatment records remain outstanding.  Although the Veteran testified at the August 2016 Board hearing that he continues to receive treatment for his feet multiple times a year through VA podiatry, the most recent VA treatment record in the claims file dates from October 2013.  Also of note, although the record indicates that the Veteran underwent a right total hip arthroplasty in January 2012, the operative and post-operative reports of such surgery have not been associated with the file.  On remand, all relevant outstanding VA treatment records, particularly those concerning the January 2012 right hip surgery and any pertaining to orthopedics and/or podiatry should be obtained and associated with the claims file. 

With regard to the Veteran's claim for entitlement to compensation under 38 C.F.R. § 1151 for left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers, and post-operative hematoma, the record indicates that the Veteran suffered from paresthesias and numbness in an ulnar nerve distribution upon waking up from a hip procedure performed by VA in January 2012, which he contends then increased due to fault on the part of VA in the performance of a June 2012 left cubital tunnel release with post-operative hematoma complications.  

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or the proximate cause of the disability was an event not reasonably foreseeable.

VA examination and medical opinions were provided in May 2014 on the questions of whether the June 2012 surgical procedure and post-surgical care proximately caused or worsened the Veteran's left hand/finger condition and whether such worsening was the result of fault on the part of VA or an event not reasonably foreseeable.  However, the Board notes that the record raises another theory of entitlement to compensation under 38 C.F.R. § 1151 for disability of the left hand/fingers, for which an opinion has not yet been provided.  Although the Veteran has focused on the June 2012 VA surgical care, lay and medical evidence of record indicates that the Veteran suffered from an acute and sudden onset of left ulnar nerve dysfunction either immediately or shortly following right hip surgery performed at a VA facility in January 2012.  In an October 2012 VA orthopedic hand attending note, the attending surgical physician wrote that "the interesting thing on this side is that this nerve did become acutely numb after a hip surgery and was not the chronic gradual cubital tunnel that [the Veteran] had on the right side, which did well with surgery."  The Veteran's spouse also submitted a statement in October 2012 indicating that the doctors seemed puzzled as to why the Veteran was experiencing numbness and pain in his left arm and hand following the January 2012 surgery, but that one doctor said it could have been caused by how the Veteran was laid on his left side during the hip surgery.  Given this evidence, the Board finds that an advisory opinion should be sought regarding whether the Veteran's left arm, hand, and finger disabilities were caused or aggravated by the January 2012 VA surgery, and if so, whether such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including but not limited to those from October 2013 to present and surgical and post-surgical notes involving the Veteran's right total hip arthroplasty in January 2012, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any such decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file, electronic or otherwise.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

3.  After securing any necessary written authorization from the Veteran, obtain any relevant records from the Veteran's former employer, a railroad company, pertaining to treatment received through their medical dispensary between August 1964 and July 1978.  Additionally, all records regarding the Veteran's July 1978 disability settlement should also be requested and obtained.  The Board notes that on an October 1979 VA Form 21-4192, the Veteran's employer indicated that VA should contact the U.S. Railroad Retirement Board for information pertaining to the Veteran's entitlement to receipt of any benefits as a result of his employment with the company.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

4.  Thereafter, schedule the Veteran for a VA examination (or examinations) with a suitably-qualified medical professional or professionals, preferably with expertise in orthopedics, neurology, and/or podiatry, to determine the nature and etiology of any bilateral ankle, bilateral hip, bilateral knee, and low back disability present at any time during the relevant appeal period (2004 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed (the examiner is advised that the Veteran was previously diagnosed with Achilles tendinitis, recurrent, bilateral pes planus, peripheral neuropathy, tarsal tunnel syndrome, and osteoarthritis, and diagnostic testing appropriate to confirm/rule-out the presence of such should be among the testing performed).  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following review of the relevant evidence, the examiner must address the following:

a.  Provide a diagnosis for any and all ankle, knee, hip, and low back disorders existing at any point during the appeal period (2004 to present), whether or not symptomatic at the time of the examination.  If the disorder was present and/or was being controlled through use of medication for only a specific portion or portions of the appeal period, the examiner should so state and include as much detail as possible as to the frequency and duration of active symptomatology.

In responding to this inquiry, the examiner is asked to specifically confirm or rule out diagnoses of a neurological disorder affecting the lower extremities, including tarsal tunnel syndrome, and Achilles tendonitis, during the applicable appeal period (2004 to present).

b.  For any disorder identified by the examiner in response to the above inquiry, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or within one year of separation from military service or was caused by the Veteran's military service, to include the rigors of training and marching.

c.  For any disorder identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was caused or aggravated (permanently worsened beyond the normal progression of the disorder) by the Veteran's service-connected pes planus.  

If it is determined that a musculoskeletal or neurologic disorder affecting the low back, or bilateral hips, knees, and/or ankles has been aggravated by the Veteran's pes planus, the examiner should quantify the approximate degree of disability or baseline of the non-service connected disability before the onset of aggravation, to the extent possible. 

In providing such opinion, the examiner should discuss the Veteran's contention that his service-connected pes planus has resulted in mechanical dysfunction/misalignment that has negatively affected his gait and caused or worsened his ankle, knee, hip, and low back disorders.  In so doing, the examiner should describe the severity of the Veteran's pes planus over the course of the appeal period, as well as any resulting impairment regarding standing and ambulating.  

The examiner's attention is directed to medical treatise/article evidence submitted with a November 2015 appellate brief which indicates that back, knee and hip problems may be linked with disorders of the feet, and that pes planus causes secondary stresses farther up in the legs, and can lead to Achilles tendonitis and stress to the medial collateral ligaments of the knee.  The examiner is asked to comment upon such evidence.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

5.  After completing remand directives number 1-3, refer the claims file to a suitably-qualified medical professional (reviewer) for a supplemental opinion regarding causation of the Veteran's left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers.  

The reviewer must review all pertinent records associated with the VA claims file and electronic records, including post-service medical records and statements, as well as a copy of this remand.  The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file and electronic records were reviewed.  If necessary, a repeat examination, to include any testing believed to be required to answer the following questions, should be scheduled.

The reviewer is requested to answer the following questions:

a.  Was the Veteran's left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers, or other related additional disability, caused or directly necessitated by hospital care, medical or surgical treatment, or examination furnished to the Veteran by the Salt Lake City VA Medical Center in January 2012 in connection with a right total hip arthroplasty? 

In answering the question above, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment provided by VA to that of the Veteran's condition after such care or treatment.  The examiner should distinguish, and comment upon, any additional amount of left ulnar mononeuropathy disability caused by the January 2012 VA-performed total right hip arthroplasty as opposed to that caused by other factors, to include the natural progression of the disorder.  

The examiner's attention is directed to a March 2012 VA ortho hand consult note indicating that the Veteran reported waking up from his January 2012 total hip procedure with some paresthesias and numbness in his ulnar nerve distribution and an October 2012 VA orthopedic hand attending note, where the physician wrote that "the interesting thing on this side is that this nerve did become acutely numb after a hip surgery.  It is also noted that the Veteran's wife stated that a doctor told her the left ulnar nerve could have been affected by how the Veteran was laid on his left side during his right hip surgery.

b.  If the examiner finds that the left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers, or other additional disability of the left upper extremity, was caused or directly necessitated by VA treatment or care, is it as likely as not (50 percent probability or greater) that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA during the January 2012 right total hip arthroplasty surgery and subsequent care at the VA hospital and/or outpatient facility?  Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

c.  If the examiner finds that the left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers or other additional disability, was caused or permanently aggravated by VA treatment or care, was such additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event (opposite upper extremity nerve injury) the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures prior to right hip surgery? 

The term 'as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the advisory opinion report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

7.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for bilateral knee, ankle, and hip disabilities and a low back disability, to include as secondary to service-connected pes planus, and entitlement to compensation under 38 C.F.R. § 1151 for left upper extremity ulnar mononeuropathy, with contractures of the 4th and 5th fingers, and post-operative hematoma.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




